Citation Nr: 0100897	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-17 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty in the Army from September 
1967 to September 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) from a March 1998 RO decision that 
denied an increase in a 50 percent rating for service-
connected PTSD, and denied a total compensation rating based 
on individual unemployability.  The veteran's substantive 
appeal limited his appeal to the issue of an increased rating 
for PTSD.  He did not timely appeal the claim for a total 
compensation rating based on individual unemployability; 
therefore such issue is not before the Board.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2000).


REMAND

While the issue before the Board is entitlement to an 
increased rating for PTSD, recent documents from the RO 
question the validity of the diagnosis, and the file 
indicates that related development of the evidence is 
warranted.

The veteran, who served in Vietnam, was granted service 
connection for PTSD in a January 1997 RO decision, and the 
stressor element for such benefit was deemed established on 
the basis that his service separation document (DD Form 214) 
reflected that he was awarded a Silver Star Medal (a medal 
indicating gallantry in action against the enemy).  See 
38 C.F.R. § 3.304(f).  However, more recent documents 
indicate that the RO has questioned whether the veteran was 
awarded the Silver Star, and one document from the RO even 
questions whether service connection for PTSD should be 
severed.  See 38 C.F.R. § 3.105(d).  The RO initiated action 
to verify whether the veteran was awarded the Silver Star.  
The file contains a document (which appears to be a computer 
generated version of VA Form 21-3101, used by the VA to 
verify information through the service department) bearing a 
December 1999 response from an unidentified individual 
(apparently from the service department) who related that 
nothing in the "service jacket" showed entitlement or 
citation for the Silver Star Medal.

Since rating the veteran's psychiatric condition depends on a 
diagnosis rendered in accordance with DSM-IV (38 C.F.R. 
§ 4.125) and DSM-IV requires that the individual experience a 
traumatic event for the diagnosis of PTSD, further 
development is required for the Board to assess the severity 
of symptoms due to the service-connected PTSD.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should fully develop the 
evidence to determine whether or not the 
veteran was awarded the Silver Star 
Medal.  

This development should include contact 
with all service department offices which 
might be able to verify an award of the 
Silver Star Medal (such as the awards 
branch of the U.S. Army Personnel Center, 
the U.S. Armed Services Center for 
Research of Unit Records, etc.).  The 
appropriate service department official 
should be provided with a copy of the 
veteran's DD Form 214 (separation 
document) and his DA Form 20 (Enlisted 
Qualification Record).  The service 
department official (properly identified 
by name and title) should be asked to 
provide a written explanation as to how 
the notation of award of the Silver Star 
came to be entered on the veteran's DD 
Form 214, and should explain the meaning 
of the handwritten entry of "SS" etc. 
which is found in the awards and 
decorations section of the DA Form 20.  
The service department should also be 
asked to provide copies of any orders and 
citation concerning the award of the 
Silver Star, or should explain why such 
documents are not available.

The RO should also ask the veteran to 
provide detailed information concerning 
the circumstances of the reported award 
of the Silver Star, as well as copies of 
any related orders and citation for the 
medal which he may possess.  

The RO's action to develop the above 
information should be clearly documented 
for the file.

2.  If there is no verification that the 
veteran was awarded the Silver Star 
Medal, the RO should undertake 
appropriate development for any claimed 
service stressors for PTSD.  

3.  If indicated, the RO should then have 
the veteran undergo a VA psychiatric 
examination to determine the existence 
and severity of PTSD.  Any diagnosis of 
PTSD must conform to the criteria of DSM-
IV.  If PTSD is diagnosed, the examiner 
must specify the stressors which support 
the diagnosis, and the examiner should 
explain why such stressors are deemed 
sufficient under DSM-IV.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examination report should indicate that 
such has been accomplished.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case, and 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. W. Tobin	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




